Sweeny, J.,
concurs in a separate memorandum, as follows: Under the authority of Matter of Alison D. v Virginia M. (77 NY2d 651 [1991]), I am constrained to vote with the majority. Contrary to the defendant’s argument, Alison D. was decided not only on the legal issue of biological relationship, but on the issue of equitable estoppel as well (see Matter of Multari v Sorrell, 287 AD2d 764, 766 [2001]).
However, notwithstanding this, I am compelled to voice my concern that in recognizing the primacy of the rights of the biological parent, the Court of Appeals has defined a rigid construct which concomitantly ignores the reality of the relationships that nurture and develop a child.
Whether defendant and the child herein actually enjoyed the *334parental relationship defendant claims and whether the continuance of this would be in the child’s best interest cannot be known because, under Alison D., there is not the basis for even a hearing.
This is an issue which, if not reviewed by the Court of Appeals, should then be reviewed by the Legislature.